Title: To Thomas Jefferson from William Stephens Smith, 28 November 1786
From: Smith, William Stephens
To: Jefferson, Thomas


London, 28 Nov. 1786. Requests that TJ obtain letters of introduction from his friends in Paris for James and Nathaniel Hayward, of Charleston, S.C., who expect to reside for some time in Dijon in order to acquire a knowledge of the language; has made the same request of Lafayette. They are “young Gentlemen of Character and Fortune” who will “do honour to your Introduction”; if they go to Paris they will present themselves to TJ.
